Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
RESPONSE TO AMENDMENT
This Final Office action is responsive to the communication filed under 37 C.F.R. § 1.111 on July 29, 2022 (hereafter “Response”). The amendments to the claims, specification, and drawings are acknowledged and have been entered.
The Applicant’s decision to participate in the Deferred Subject Matter Eligibility Response pilot program is also acknowledged. Prosecution will proceed in accordance with the pilot’s guidelines.
Claims 1, 11, and 20, and paragraph 43 of the specification are now amended.
Figures 4–7B and 9–11 are replaced
Claims 1–20 are pending in the application. 
RESPONSE TO ARGUMENTS
The amendment to paragraph 43 of the specification corrects the error raised in the objection thereof, and therefore, the objection is hereby withdrawn.
The new drawings are acceptable, and therefore, the objection to the drawings is withdrawn.
Claims 1–20 stand rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The amendment to the claims is noted, but is not sufficient to overcome the rejection for the reasons set forth in the newly revised rejection herein.
All grounds of rejection based on prior art are hereby withdrawn, responsive to the amendments narrowing the scope of independent claims 1, 11, and 20 to include features not found in the previously-cited references. However, the amendments necessitate new grounds of rejection over newly cited prior art, which rejections are set forth below. The amendments also necessitate new grounds of rejection under 35 U.S.C. § 112, which are also set forth herein.
Accordingly, since the claims are not yet in condition for allowance, the request for a notice thereof (Response 15) is respectfully denied.
CLAIM OBJECTIONS
The Office objects to claims 1 and 11 for containing the following informalities:
In claims 1 and 11, the phrase “determining that guidance selection was at least one of acceptance of the suggestion or corrected information” is grammatically incorrect, because the term “guidance selection” is missing an article of speech. 
Appropriate correction is required.
CLAIM REJECTIONS – 35 U.S.C. § 112(A)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
 The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 Claims 1–19 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 11 require the user to provide two guidance selections responsive to the same error, but the specification never discloses the user providing more than one guidance selection per data entry error. (See Spec ¶ 64). Accordingly, claims 1 and 11 are rejected under 35 U.S.C. § 112(a) for reciting new matter.
Claims 2–10 and 12–19 depend from claims 1 and 11, and are therefore rejected under 35 U.S.C. § 112(a) for incorporating the new matter of their respective parent claims by reference.
CLAIM REJECTIONS – 35 U.S.C. § 112(B)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1–19 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
The antecedent basis for the “guidance selection” recited in the last four lines of both claims 1 and 11 (labeled as limitations “L2” and “L3” below) is indefinite. 
[L1]	determining that the guidance selection is to whitelist at least one of the plurality of data entries as correct; 
	training the machine learning model based on the whitelisted data entries; 
[L2]	determining that guidance selection was at least one of acceptance of the suggestion or corrected information; and 
[L3]	displaying, based on the guidance selection, a correction of the erroneous data via the graphical user interface.
The guidance selections in limitations L2 and L3 are indefinite for two separate reasons.
First, as currently presented, limitation L2 is impossible, because limitation L1 already requires the guidance selection to pick the “whitelist” option from amongst the earlier-claimed “at least one of acceptance of the suggestion, corrected information, or a whitelist.” Having already determined that the guidance selection was a whitelist in limitation L1, there is no way limitation L2 can determine that the guidance selection was one of the other two options, because under these circumstances, the guidance selection was the whitelist.
Second, the antecedent basis for limitation L3 is indefinite, because it is unclear whether “the guidance selection” of limitation L3 is referring back to the guidance selection of limitation L1, or to the guidance selection of limitation L2. A claim that recites two elements and then later refers back to “the” element is indefinite when it is unclear which of the two elements is meant by “the” element. See MPEP § 2173.05(e) (providing an example where, “if two different levers are recited earlier in the claim, the recitation of ‘said lever’ in the same or subsequent claim would be unclear where it is uncertain which of the two levers was intended.”).
Notably, reading the guidance selections of limitation L1 and L2 as referring to the same guidance selection does not resolve the issue, because the guidance selection from L1 involves the user marking the data entry error as “correct,” but if the user says that the data entry is “correct,” then it is not possible for limitation L3 to display “a correction of the erroneous data.”
The Examiner recommends the following amendment to claims 1 and 11 in order to resolve all of the issues under both §§ 112(a) and (b):
	determining that a subsequent guidance selection received from the user, responsive to providing the user with subsequent guidance about another error in the data entries, was at least one of acceptance of [[the]] a suggestion or corrected information; and
	displaying, based on the subsequent guidance selection, a correction of the erroneous data via the graphical user interface.
Claims 2–10 and 12–19 are rejected under 35 U.S.C. § 112(b) because they each incorporate the indefinite limitations of their respective parent claims by reference. See 35 U.S.C. § 112(d).
CLAIM REJECTIONS – 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1–20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
The Office applies a three part test when examining claims for subject-matter eligibility under § 101. First, the claimed invention must be directed to one of the four statutory categories explicitly listed in § 101 (Step 1). MPEP § 2106(I.). Then, the claimed invention is analyzed to determine whether it is directed to one of § 101’s judicial exceptions (Step 2A) without reciting significantly more than the judicial exception (Step 2B). MPEP § 2106(I.).
With this framework in mind, the claims will now be analyzed for subject matter eligibility under § 101.
Claim 1
Step 1. Claim 1 provides for a computer-readable medium with computer-executable instructions encoded thereon, and is thus an “article of manufacture” within the meaning of § 101. See MPEP § 2106.03.
Step 2A, Prong One. Claim 1 recites a process of determining whether a person has made an error while inputting data, and advising them to correct their error. There are no limitations on the manner in which claim 1 “determines an error,” and thus, to the extent that embodiments of claim 1 include the process of “considering historical usage information while inputting data,” such a process is an example of managing personal behavior, which itself is considered an abstract idea. See MPEP § 2106.04(a)(2)(II.)(C.).
Alternatively, the process recited in claim 1 may be considered an abstract mental process aided by pen and paper (or in this case, aided by a computer, which, absent any computer-specific functionality, is no less of an abstract idea). The claim describes an editing process that could be just as easily carried out with pen and paper. As such, it is directed to an abstract mental process.
In either case, claim 1 is directed to an abstract idea, which is one of the judicial exceptions to 35 U.S.C. § 101. Thus the portion of claim 1 that recites an abstract idea is as follows (with strikethroughs denoting the additional elements beyond the judicial exception).
	receiving, 
	determining an error in at least one of the plurality of data entries, wherein the error in at least one of the plurality of data entries is determined using a 
	determining, based on the error, a plurality of responses, wherein the plurality of responses includes a suggestion, a request for correction of information, or an option to whitelist; 
	providing guidance to the user based on the determined plurality of responses 
	receiving, from the user, a guidance selection, wherein the guidance selection is at least one of acceptance of the suggestion, corrected information, or a whitelist of at least one of the plurality of data entries as correct; 
	determining that the guidance selection is to whitelist at least one of the plurality of data entries as correct; 
	training the 
	determining that guidance selection was at least one of acceptance of the suggestion or corrected information;
	and displaying, based on the guidance selection, a correction of the erroneous data 
Step 2A, Prong Two. In addition to the abstract idea, the claim recites the additional elements of (1) using and training a “machine learning” model to recognize the errors, and (2) performing the abstract idea both “by the computing system” and “via a graphical user interface.” However, both additional elements concern insignificant extra-solution activity.
Regarding (1), the “machine learning” is recited at such a high level as to be nominally and tangentially related to the invention: Claim 1 is not a method of using or training a machine learning model, nor does claim 1 even specify the structure of such a model or provide any limiting functionality on how the model may be “trained.” Rather, the claimed machine learning model is recited as a black box that receives the fundamental inputs and outputs of the invention, without any requirements as to how those outputs are calculated based on the inputs. Indeed, even the specification fails to describe any of the foregoing details, and the only working example of using and training a “machine learning model” in the specification is one that could be performed with pen and paper: the so-called model is simply a dictionary used to check for spelling errors, and the model is merely “trained” by adding new spelling entries to the dictionary. (See Spec. ¶ 64).
Regarding (2), these terms describe nothing more than the bare minimum for data gathering and outputting necessary for carrying out the judicial exception, and as such, are insignificant extra-solution activity that fails to transform the judicial exception into a practical application.
Step 2B. In addition to the abstract idea, the claim recites the additional elements of (1) using and training a “machine learning” model to recognize the errors, and (2) performing the abstract idea both “by the computing system” and “via a graphical user interface.” However, both additional elements concern insignificant extra-solution activity, and therefore are not “significantly more” within the framework of step 2B.
Regarding (1), the “machine learning” is recited at such a high level as to be nominally and tangentially related to the invention: Claim 1 is not a method of using or training a machine learning model, nor does claim 1 even specify the structure of such a model or provide any limiting functionality on how the model may be “trained.” Rather, the claimed machine learning model is recited as a black box that receives the fundamental inputs and outputs of the invention, without any requirements as to how those outputs are calculated based on the inputs. Indeed, even the specification fails to describe any of the foregoing details, and the only working example of using and training a “machine learning model” in the specification is one that could be performed with pen and paper: the so-called model is simply a dictionary used to check for spelling errors, and the model is merely “trained” by adding new spelling entries to the dictionary. (See Spec. ¶ 64). Accordingly, additional element (1) fails to add “significantly more” to the judicial exception.
Regarding (2), these terms describe nothing more than the bare minimum for data gathering and outputting necessary for carrying out the judicial exception, and as such, are insignificant extra-solution activity that fails to add “significantly more” to the judicial exception.
In view of the foregoing, claim 1 is rejected under 35 U.S.C. § 101 for failing to recite significantly more than a judicial exception thereof.
Claim 2
Step 1. Claim 2 provides for a computer-readable medium with computer-executable instructions encoded thereon, and is thus an “article of manufacture” within the meaning of § 101. See MPEP § 2106.03.
Step 2A, Prong One. Claim 2 appends another abstract idea to the abstract idea of claim 1: requesting that a reminder be set to effect the change mentioned in claim 1, and setting the reminder in response. Setting a reminder is an abstract mental process aided by a physical object, such as pen and paper. Claims that recite multiple judicial exceptions are not any more eligible for patenting than claims that recite only one judicial exception.
Step 2A, Prong Two and Step 2B. The analysis for these two steps is the same as for claim 1, and therefore, claim 2 is not eligible for patenting.
Claim 3
The analysis from the rejection of claim 1 is hereby reincorporated by reference. Apart from the limitations of claim 1, claim 3 only further specifies the content of the information that the abstract idea outputs, and is therefore ineligible for the same reason as claim 1.
Claim 4
The analysis from the rejection of claim 1 is hereby reincorporated by reference. Apart from the limitations of claim 1, claim 4 only further specifies the content of the data gathered as part of the abstract idea, and is therefore ineligible for the same reason as claim 1.
Claim 5
Step 1. Claim 5 provides for a computer-readable medium with computer-executable instructions encoded thereon, and is thus an “article of manufacture” within the meaning of § 101. See MPEP § 2106.03.
Step 2A, Prong One. Claim 5 appends another abstract idea to the abstract idea of claim 1: classifying a user as a “manager” based on the user explicitly classifying him or herself during “a user registration process.” In other words, claim 5 only adds the additional step of “collecting and comparing known information,” which itself is an abstract mental process. MPEP § 2106.04(a)(2)(III.)(A.). Claims that recite multiple judicial exceptions are not any more eligible for patenting than claims that recite only one judicial exception.
Step 2A, Prong Two and Step 2B. The analysis for these two steps is the same as for claim 1, and therefore, claim 5 is not eligible for patenting.
Claim 6
The analysis from the rejection of claim 1 is hereby reincorporated by reference. Apart from the limitations of claim 1, claim 6 only further specifies the content of the data gathered as part of the abstract idea, and is therefore ineligible for the same reason as claim 1.
Claim 7
Step 1. Claim 7 provides for a computer-readable medium with computer-executable instructions encoded thereon, and is thus an “article of manufacture” within the meaning of § 101. See MPEP § 2106.03.
Step 2A, Prong One. Claim 7 appends another abstract idea to the abstract idea of claim 1: storing the user’s response to the suggested correction described in claim 1. The use of a physical aid (e.g., pencil and paper or a slide rule) to help perform a mental step does not negate the mental nature of the limitation, but simply accounts for variations in memory capacity from one person to another.
Step 2A, Prong Two and Step 2B. The analysis for these two steps is the same as for claim 1, and therefore, claim 7 is not eligible for patenting.
Claims 8–10
The analysis from the rejection of claim 1 is hereby reincorporated by reference. Apart from the limitations of claim 1, claims 8–10 recite the tangential activity of generating a report based on the user’s input, with claims 9 and 10 further specifying the informational content of (or for) that report. As such, claims 8–10 fail to overcome both Prong Two of Step 2A and Step 2B, as they wholly concern extra-solution activity.
Claims 11–19
The reasoning from the rejections of corresponding claims 1–9 are hereby reincorporated by reference, except that the analysis at step 1 is modified to account for claims 11–19 being directed to a process rather than a product. Accordingly, claims 11–19 are ineligible for patenting for the same reasons as given above for claims 1–9.
Claim 20
Step 1. Claim 20 provides for a method with several steps, and is thus a “process” within the meaning of § 101. See MPEP § 2106.03.
Step 2A, Prong One. Claim 20 recites a process of determining whether a person has left part of a form blank while inputting data, and filling in the blank “based on a trained machine learning model.” Claim 20 is thus wholly directed to the abstract process of “considering historical usage information while inputting data,” a form of managing personal behavior, which is considered an abstract idea. See MPEP § 2106.04(a)(2)(II.)(C.).
The “trained machine learning model” is not an “additional element” outside the judicial exception because the model has already been “trained.” That is, the Applicant is not claiming a process of training a machine learning model, but instead, is merely claiming the use of a model, which is nothing more than a pre-determined description of statistical relationships between the information on the rest of the form and the information requested by the blank field. Since “organizing information and manipulating information through mathematical correlations” is itself an abstract idea, see MPEP § 2106.04(a)(2)(I.)(A.), the combination of this abstract idea with the previously-mentioned abstract idea is still a judicial exception to 35 U.S.C. § 101.
Step 2A, Prong Two. Apart from the abstract idea, claim 20 recites the partial use of “a computing system” to perform one of the claimed steps. The recitation of a generic computer performing a generic computer function is tantamount to an instruction to apply the abstract idea to a generic computer, and therefore, fails to transform the judicial exception into a practical application.
Claim 20 also recites an additional step of “prompting the user, via a graphical user interface, to specify types of data to include in the report.” This additional step fails to transform the abstract idea into an eligible invention because it describes insignificant extra solution activity, for two reasons. For one, the activity is tangential to the invention: the limitation prompts the user to specify types of data to include in the report, but there is no requirement for the user to actually respond to the prompt, and thus, there are embodiments of this method where this step has no effect on the overall practice and result of the invention. Second, even in cases where the user does respond to the prompt, this step of the method is still considered extra-solution activity, because it amounts to nothing more than a necessary data-gathering step using generically recited components.
Step 2B. For the same reason that claim 20 fails to transform the judicial exception into a practical application, claim 20 also fails to recite significantly more than the judicial exception.
Accordingly, claim 20 is rejected under 35 U.S.C. § 101 for failing to recite significantly more than a judicial exception to the statute.
CLAIM REJECTIONS – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

	(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim 20 is rejected under 35 U.S.C. § 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2021/0149963 A1 (“Agarwal”).
Claim 20
Agarwal discloses:
A method comprising: 
“FIG. 2 shows a method 200 for a search engine to provide domain-agnostic options for structured exploration based on a query (e.g., exploring alternative queries, for example based on expanding the query and/or modifying the query).” Agarwal ¶ 33.
receiving, by a computing system from a user, a request for a report 
“At 206, method 200 comprises receiving a new user query.” Agarwal ¶ 37. The query is a request for the search GUI 112 to display a report of results that are responsive to the query in a search results interface 120. See Agarwal ¶ 19. 
based on a plurality of fields; 
The query may be based on multiple terms that each represent respective properties of items requested by the query, e.g., the query “red shoes” is based on a plurality of fields including <color> and <garment>. Agarwal ¶ 39.
prompting the user, via a graphical user interface, to specify types of data to include in the report;
“Returning to FIG. 2, at 214, method 200 comprises providing a query exploration interface offering a plurality of different user-selectable options for structured exploration based on the new user query.” Agarwal ¶ 42. For example, as shown in FIGS. 3A–3D, search GUI 112 includes a prompt via query exploration interface 114 asking the user to specify different colors (types) of shoes to be included as data in the results. Agarwal ¶ 45.
Remember: while claim 20 may include a step of prompting the user to specify types of data to include in the report, nothing in claim 20 requires a user to respond to the prompt for data types, nor does claim 20 require the request for the report to include anything responsive to the prompt for data types. 
based on receiving the request, determining that at least one field was left blank; 
Based on the query received at step 206, method 200 performs step 212 of “identifying [a] variable query term in the query structure of the new user query.” Agarwal ¶ 41. However, one such variable query term may include a term for which “the new user query may include a blank, placeholder, or otherwise omit any specification with regard to that variable query term.” Agarwal ¶ 51. For example, as shown in FIG. 3D, the “initial search query 110 does not include any specification of a ‘wearer’ of the shoes.” Agarwal ¶ 51.
completing, based on a trained machine learning model, the at least one blank field; 
To determine the existence of a blank variable query term and fill it in, method 200 compares the new user query to a plurality of clusters of historical queries, and then fills in the variable term with suggestions obtained from the most relevant query cluster. Agarwal ¶ 41. So, continuing with the FIG. 3D example, “the plurality of different user-selectable options in the query exploration interface 122 are associated with refined queries, where each refined query specifies a different suggested query term for the variable query term,” i.e., the demographics of the person meant to wear the red shoes in the query. Agarwal ¶ 51. 
Importantly, the clusters of historical clusters “may be partitioned based on a contextual relationship between entities mentioned in the plurality of historical queries of the query cluster,” Agarwal ¶ 61, and the contextual relationships are determined “based on comparing semantic vector encodings for entities mentioned in the plurality of historical queries of the query cluster” by “using a machine-learning model configured to assess vector similarity.” Agarwal ¶ 62. Method 200 therefore completes the blank variable query term “based on” a trained machine learning model for at least this reason. 
and outputting the report.
Selecting any of the user-selectable options will cause the search engine to perform a new search using the query associated with that user-selectable option, in which case, the results in result interface 120 are updated to show new results based on the new query. See, e.g., Agarwal ¶ 19, Agarwal ¶ 46 (“after the user selects the option for ‘blue shoes’ . . . the search engine may perform the new search,” and “the results in result interface 120 are updated to show new results based on the new query”), and Agarwal ¶ 47 (similar example as with paragraph 46).
Again, since claim 20 merely prompts the user to specify data types, it does not require the user to respond to such a prompt, and, by extension, claim 20 also does not require the report to contain data types that the user was never required to specify.
CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
I.	ASHOK AND IGNATYEV TEACH CLAIMS 1, 3–8, 10, 11, AND 13–18.
Claims 1, 3–8, 10, 11, and 13–18 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0143745 A1 (“Ashok”) in view of U.S. Patent Application Publication No. 2017/0236060 A1 (“Ignatyev”).
Claim 1
Ashok teaches:
A non-transitory computer-readable medium having computer-executable instructions stored thereon that, if executed by a computing system, cause the computing system to perform operations, comprising:
“FIGS. 2-8 include a flow diagram of process 200 (FIG. 2) described with respect to an outward view of user interface 300/700/800 according to some embodiments. Process 200 may be executed by application server 130 according to some embodiments, e.g., by execution of the personnel categorization app 135 to provide a user with access to the user interface 300/700/800.” Ashok ¶ 34. “All processes mentioned herein may be executed by various hardware elements and/or embodied in processor-executable program code read from one or more of non-transitory computer-readable media.” Ashok ¶ 35.
receiving, by the computing system from a user, a plurality of data entries 
“In S212, data is received in one of the displayed user-entry fields 302.” Ashok ¶ 40.
via a graphical user interface; 
The user-entry fields 302, in which the data is received, are provided within user interface 300 on a display 301, pursuant to a previous step S200. Ashok ¶ 39.
determining an error in at least one of the plurality of data entries, wherein the error in at least one of the plurality of data entries is determined using a 
“Returning to process 200, in S214, the system 100 determines whether the data received in the user-entry field 302 matches a pre-defined category 310.” Ashok ¶ 43.
determining, based on the error, a plurality of responses, wherein the plurality of responses includes a suggestion, a request for correction of information, or an option to whitelist; 
The broadest reasonable interpretation of a “plurality of responses” that “includes a suggestion, a request for correction of information, or an option to whitelist” is that there must be a plurality of responses, but the responses need only include one or more of “a suggestion, a request for correction of information, or an option to whitelist,” because the word “or” creates a disjunctive relationship in which the three enumerated types of responses are claimed as alternatives. 
For its part, Ashok teaches that, based on the error of the received data not matching the pre-defined category 210, “the process 200 proceeds to S220,” in which a list 600 (FIG. 6A) of valid pre-defined categories will eventually be suggested to the user. Ashok ¶ 45. 
Naturally, in order to present the list 600, the entries in the list must be determined. To that end, Ashok discloses a database 110 that stores the pre-defined categories from which pre-defined categories relevant to the user’s free-form input are obtained. See Ashok ¶¶ 28 and 40; see also Ashok ¶ 20 (“In one or more embodiments, a search may be executed, and analytics run, based on at least one of the free-form text entry (child member) and the pre-defined category.”).
providing guidance to the user based on the determined plurality of responses via the graphical user interface; 
Accordingly, having obtained the list 600, the “list 600 of one or more pre-defined categories (FIG. 6A) is displayed” via the user interface 300. Ashok ¶ 45.
receiving, from the user, a guidance selection, wherein the guidance selection is at least one of acceptance of the suggestion, corrected information, or a whitelist of at least one of the plurality of data entries as correct; 
“Then in S222 the system 100 receives a selection of the one or more pre-defined categories in the list 600 (FIG. 6B).” Ashok ¶ 45. To be clear, this passage teaches receiving a guidance selection that is “acceptance of the suggestion,” where acceptance of the suggestion is “at least one of” the three alternatives enumerated by the claim.
determining that guidance selection was at least one of acceptance of the suggestion or corrected information;
“In one or more embodiments, selection of the pre-defined category 302 from the list 600, may link the free-form text in the user-entry field 302 to the pre-defined category 310.” Ashok ¶ 45.
and displaying, based on the guidance selection, a correction of the erroneous data via the graphical user interface.
“FIG. 6B shows selection of the pre-defined category ABAP from the list 600 via highlighting.” Ashok ¶ 45.
Ashok does not appear to explicitly disclose “using a trained machine learning model,” and thus also does not explicitly disclose “training the machine learning model based on [] whitelisted data entries.”
Ignatyev, however, teaches a computer readable medium that stores instructions that drive the system 300 of FIG. 3, see Ignatyev ¶¶ 65 and 89, including:
receiving, by the computing system from a user, a plurality of data entries via a graphical user interface; 
The instructions operate when “data [is] being entered into the system.” Ignatyev ¶ 66; see also Ignatyev ¶¶ 38 and 90.
determining an error in at least one of the plurality of data entries, 
“Based on [a] selected algorithm, heuristic, or other form of data analysis technique and (if desired) the historical data entry information for the user or set of users, [the computer performs the task of] determining/estimating the likelihood that the data being entered or evaluated (after prior entry) is incorrect” Ignatyev ¶ 69, and then determines that the likelihood exceeds a threshold value. Ignatyev ¶ 70.
wherein the error in at least one of the plurality of data entries is determined using a trained machine learning model
The algorithm or data analysis technique mentioned above “may include one or more of statistical analysis, data outlier identification, pattern identification, application of a machine learning technique or other form of modeling.” Ignatyev ¶ 68.
providing guidance to the user based on the determined plurality of responses via the graphical user interface; 
“If the likelihood that the data being entered or evaluated is incorrect exceeds a specified or determined threshold value, then [the system] generat[es] an alert/message/notification to the user or to a system administrator requesting that they review the data and determine whether it is correct or not.” Ignatyev ¶ 70.
receiving, from the user, a guidance selection, wherein the guidance selection is at least one of acceptance of the suggestion, corrected information, or a whitelist of at least one of the plurality of data entries as correct;
At this point, the user may respond in at least one of two ways. Either the user responds by (1) confirming the correctness of the data, or by (2) providing a revised or corrected element of data into the system. Ignatyev ¶ 71. To be clear, (1) corresponds to the claimed whitelisting, while (2) corresponds to the claimed “corrected information.”
determining that the guidance selection is to whitelist at least one of the plurality of data entries as correct;
In the case of (1), the system “accept[s] the data” previously identified as incorrect. Ignatyev ¶ 71.
training the machine learning model based on the whitelisted data entries; 
“Retraining [of] the system [occurs] based on the presumed correct or revised/corrected data (e.g., updating the dataset by adding to it either unchanged data (i.e., data that is verified to be correct) . . . . The system then uses the revised/updated dataset in order to optimize (potentially modify) the parameters of the implemented algorithm/heuristic/methodology.” Ignatyev ¶ 72.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Ashok’s data entry process with Ignatyev’s technique of using a machine learning model to identify incorrect data, and retraining that model when a human user observes a false positive. One would have been motivated to combine Ignatyev with Ashok because Ignatyev explicitly says that “enabling a user to select a choice from a set of choices that are presented”—i.e., the same exact approach used by Ashok—is “inherently limited” because Ashok’s conventional approach “must rely on a previously assembled set of known correct data and an effective similarity measure.” Ignatyev ¶ 3.
Claim 3
Ashok and Ignatyev teach the non-transitory computer-readable medium of claim 1, 
wherein the guidance comprises at least one of a correct data entry, an explanation of a data field, or an instruction for entering data into a data field.
“In one or more embodiments, the pre-defined categories in the list 600 may be referred to as a ‘root’ or global aspect to which the free-form text entry may be linked and the free-form text entry may be considered a sub-set or child thereof.” Ashok ¶ 45. The entries in the list 600 thus at least fall within the broad scope of “a correct data entry” or “an explanation of a data field.”
Claim 4
Ashok discloses the non-transitory computer-readable medium of claim 1,
wherein the plurality of data entries comprises at least one of values or locations.
List 600 is a list “of one or more pre-defined categories,” Ashok ¶ 45, and therefore falls within the broad scope of the “values” in claim 4.
Claim 5
Ashok discloses the non-transitory computer-readable medium of claim 1 further comprising 
classifying the user as a manager based on a user registration process of a target software.
“Database 110 may store data used by applications 135. Continuing with the personnel categorization example, database 110 may store personnel function information (e.g., developer, administrator, etc.).” Ashok ¶ 28. This information may later be used by the software during configuration, e.g., “the pre-defined categories 310 may be designed or created by a programmer or administrator during set-up of the application and stored in metadata in database 110.” Ashok ¶ 40.
Claim 6
Ashok discloses the non-transitory computer-readable medium of claim 1, 
wherein receiving, from the user, the guidance selection further comprises receiving a command through the user interface to correct erroneous data entries.
“Then in S222 the system 100 receives a selection of the one or more pre-defined categories in the list 600 (FIG. 6B).” Ashok ¶ 45.
Claim 7
Ashok discloses the non-transitory computer-readable medium of claim 1 further comprising 
storing the correction of the erroneous data to a pool of known correct answers.
“In one or more embodiments, selection of the pre-defined category 302 from the list 600, may link the free-form text in the user-entry field 302 to the pre-defined category 310. In one or more embodiments, the free-form text may be linked to the pre-defined category 310 in database 1000 (FIG. 9).” Ashok ¶ 45.
Claim 8
Ashok discloses the non-transitory computer-readable medium of claim 1 further comprising 
outputting, based on the data entries, a report of the data entries.
“After the end-user has submitted the data in S218, the end-user (or any other end-user) may execute an analytic 700 (FIG. 7A) based on the submitted data. In one or more embodiments, the analytic 700 may be executed based on at least one of the free-form text data and the pre-defined categories. The analytic 700 may be presented on a display 701 with selectable free-form text categories 702 and pre-defined categories 704. After the end-user selects the categories on which to run the analytic, the results 706 may be generated (FIG. 7B).” Ashok ¶ 47.
Claim 10
Ashok discloses the non-transitory computer-readable medium of claim 8 further comprising 
storing records of user actions, 
“In one or more embodiments, selection of the pre-defined category 302 from the list 600, may link the free-form text in the user-entry field 302 to the pre-defined category 310,” and the link—which is a record of the user’s selection of the pre-defined category—is stored in database 1000. Ashok ¶ 45.
wherein outputting the report includes the record of user actions.
“After the end-user has submitted the data in S218, the end-user (or any other end-user) may execute an analytic 700 (FIG. 7A) based on the submitted data.” Ashok ¶ 47 (emphasis added). “As show in the results from execution of the analytic in FIG. 7B, 18 people have a skill of ABAP, which may be further granularized to indicate that 11 of the 18 people have the skill of OO ABAP and 7 of the 18 people have the skill of ABAP on HANA,” Ashok ¶ 48, which corresponds to the linking described above.
Claims 11 and 13–18
Claims 11 and 13–18 recite the same method that the system of claims 1 and 3–10 perform, and are therefore rejected according to the same findings and rationale as provided above.
II.	ASHOK, IGNATYEV, AND KOTLER TEACH CLAIMS 2 AND 12.
Claims 2 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Ashok in view of Ignatyev as applied to claims 1 and 11 above, and further in view of U.S. Patent Application Publication No. 2005/0102607 A1 (“Kotler”).
Claim 2
Ashok teaches the non-transitory computer-readable medium of claim 1, but does not explicitly disclose “setting a reminder for the guidance selection in response to a command to set a reminder via the graphical user interface.”
Kotler, however, teaches computer instructions for:
setting a reminder for the guidance selection in response to a command to set a reminder via the graphical user interface.
While working with a document in a word processor 250, a drawing program 260, a spreadsheet program 270, or an email application 240, a user may create a document-linked reminder 200 by selecting a button, menu item, command, or other means to access a document-linked reminder creation dialog. Kotler ¶ 28. Later, “[w]hen the document reminder system 100 detects that the date 320 and time 330 fields of a reminder 200 stored in the database 210 match the current date and time, the system retrieves the reminder and displays a reminder dialog 400.” Kotler ¶ 36.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add Kotler’s command to set document-linked reminders to Ashok’s form user interface, thereby allowing users to set a reminder in response to selecting the command. One would have been motivated to combine Kotler with Ashok based on “a need in the art for a means to schedule a reminder for a later date and time, and to associate a file with the reminder that may be accessed or otherwise manipulated when the reminder is activated.” Kotler ¶ 4.
Claim 12
Claim 12 recites the same method that the system of claim 2 performs, and is therefore rejected according to the same findings and rationale as provided above.
III.	ASHOK, IGNATYEV, AND BREISBOIS TEACH CLAIMS 9 AND 19.
Claims 9 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Ashok in view of Ignatyev as applied to claim 1 above, and further in view of U.S. Patent No. 10,417,613 B1 (“Brisebois”).
Claim 9
Ashok teaches the non-transitory computer-readable medium of claim 8, 
wherein outputting the report further comprises retrieving information about the user
“After the end-user has submitted the data in S218, the end-user (or any other end-user) may execute an analytic 700 (FIG. 7A) based on the submitted data. In one or more embodiments, the analytic 700 may be executed based on at least one of the free-form text data and the pre-defined categories. The analytic 700 may be presented on a display 701 with selectable free-form text categories 702 and pre-defined categories 704. After the end-user selects the categories on which to run the analytic, the results 706 may be generated (FIG. 7B).” Ashok ¶ 47.
Ashok does not appear to explicitly disclose taking the user’s location into account for outputting the claimed report.
Breisbois, however, teaches a process 2800 for generating a report of a user’s time-based activity pattern, Breisbois col. 78 ll. 21–22, wherein outputting the report further comprises 
retrieving information about the user, the user’s location, and the user’s actions in the system.
“At block 2804, the event extractor 2294 extracts event information related to the selected set of logged user-initiated events. In some embodiments, the block 2804 can include requesting all or part of the event information from the user-context analytics system 2280 via the context-analytics access interface 2286. The extracted event information can include, for example, event-assessment data, event-context information, correlated event-assessment data, user-communication patterns, communication profiles.” Breisbois col. 78 ll. 51–65.
“At block 2806, the pattern generator 2296 determines one or more specific elements of event-context information for the set of logged user-initiated events. The event-context information can include, for example, user-location information, event-timing information, user-device identification information, combinations of same, and/or the like.” Breisbois col. 78 l. 66 through col. 79 l. 5.
Finally, at blocks 2812 and 2814, the pattern generator 2296 generates and publishes the user’s time-based activity pattern to a scheduling interface, based on the information retrieved above. Breisbois col. 79 ll. 39–54.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Ashok’s reporting method in by retrieving the user’s location in order to generate the report, in the same way as Breisbois used this technique to improve its similar device. Pursuant to MPEP § 2143(I.)(C.), the relevant findings that support this conclusion are as follows:
(1) The prior art (Ashok) contained a “base” device and method, and the evidence to support that finding are each of the citations to Ashok provided above in the rejections of claims 1 and 9. The claimed invention can be seen as an “improvement” of Ashok’s base device because it further considers a user’s location in order to better tailor the resultant report.
(2) The prior art (Breisbois) contained a “comparable” device and method for generating a report from data that has been improved in the same way as the claimed invention, i.e., by retrieving “a user’s location” when generating a report for the user. The evidence to support this finding was also cited above in the discussion of Breisbois’s applicability to the limitations of claim 9, particularly column 78, line 66 through column 79, line 5.
(3) One of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” device and method the results would have been predictable to one of ordinary skill in the art. The evidence to support this finding is that Ashok explicitly acknowledges “[t]hose in the art will recognize other embodiments may be practiced with modifications and alterations.” Ashok ¶ 60. 
Claim 19
Claim 19 recites the same method that the system of claim 9 performs, and is therefore rejected according to the same findings and rationale as provided above.
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571) 272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST. The Examiner may also be reached via e-mail at Justin.Blaufeld@uspto.gov and personal fax at (571) 273-4372.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. WARNING: The Examiner does not have access to this fax number; faxes sent to this number may simply be added to the file wrapper, and only after a significant processing delay. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/​apply/​patent-center for more information about Patent Center and https://www.uspto.​gov/​patents/​docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176